Name: 80/372/EEC: Council Decision of 26 March 1980 concerning chlorofluorocarbons in the environment
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  environmental policy;  deterioration of the environment;  health
 Date Published: 1980-04-03

 Avis juridique important|31980D037280/372/EEC: Council Decision of 26 March 1980 concerning chlorofluorocarbons in the environment Official Journal L 090 , 03/04/1980 P. 0045 - 0045 Finnish special edition: Chapter 15 Volume 2 P. 0226 Greek special edition: Chapter 15 Volume 1 P. 0246 Swedish special edition: Chapter 15 Volume 2 P. 0226 Spanish special edition: Chapter 15 Volume 2 P. 0167 Portuguese special edition Chapter 15 Volume 2 P. 0167 COUNCIL DECISION of 26 March 1980 concerning chlorofluorocarbons in the environment (80/372/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, as stated in the resolution of the Council of the European Communities and of the representatives of the Governments of the Member States, meeting within the Council, of 17 May 1977 on the continuation and implementation of a European Community policy and action programme on the environment (4), it is necessary to review continuously at Community level the impact of chemicals on the environment; Whereas the Council resolution of 30 May 1978 on fluorocarbons in the environment (5) states that the problems of the effects of chlorofluorcarbons on the ozone layer and of ultraviolet radiation on health cannot be ingnored; Whereas the Member States, in accordance with the terms of the resolution of 30 May 1978, adopted a common position on 6 December 1978 concerning chlorofluorocarbons in the environment, to be put to the International Conference on chlorofluorocarbons held in Munich from 6 to 8 December 1978 ; whereas that conference adopted certain recommendations, in particular recommendation III; Whereas, in accordance with the common position of Member States of 6 December 1978 and in accordance with recommendation III of the Munich Conference, a significant reduction should, as a precautionary measure, be achieved in the next few years in the use of chlorofluorocarbons giving rise to emissions ; whereas such a reduction should be sought on the basis of a policy with particular reference to the use of chlorofluorocarbons in aerosols; Whereas during the first half of 1980 the measures to be taken will be re-examined in the light of the scientific and economic data available and such further measures as may prove necessary in the light of this re-examination will be adopted as soon as possible and in any event no later than 30 June 1981; Whereas, since the specific powers of action required to adopt this Decision have not been provided for in the Treaty, it is necessary to invoke Article 235 thereof, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall take all appropriate measures to ensure that industry situated in their territories does not increase its chlorofluorocarbon production capacity F-11 (CCl3F) and F-12 (CCl2F2). 2. Member States shall take all appropriate measures to ensure that not later than 31 December 1981 industry situated in their territories achieves a reduction of at least 30 % compared with 1976 levels in the use of these chlorofluorocarbons in the filling of aerosol cans. Article 2 In the course of the first half of 1980, the measures taken will be re-examined in the light of the scientific and economic data available. To this end, Member States shall, subject to considerations of commercial confidentiality, provide the Commission with the results of any study or research available to them. The Council shall adopt, as soon as possible and in any event no later than 30 June 1981, on a proposal from the Commission, such further measures as may be necessary in the light of this re-examination. Article 3 This Decision is adressed to the Member States. Done at Brussels, 26 March 1980. For the Council The President G. MARCORA (1)OJ No C 136, 31.5.1979, p. 7. (2)OJ No C 4, 7.1.1980, p. 68. (3)Opinion delivered on 21 November 1979 (not yet published in the Official Journal). (4)OJ No C 139, 13.6.1977, p. 1. (5)OJ No C 133, 7.6.1978, p. 1.